Title: To Thomas Jefferson from Thomas Beale Ewell, 13 November 1820
From: Ewell, Thomas Beale
To: Jefferson, Thomas


Dear Sir,
Washington
13th nov 1820
The letter you last favoured me with, found me on a sick bed with a bilious fever from which I am now slowly recovering. Your kindness in giving me the consolation of better times arising from vigour of mind & body—I duly appreciated; but felt anew the impracticability of making any efforts, without receiving some spring or countenance from those in influence and power. I am tied down to this spot by encumbered & unproductive property: which with proper management will become valuable. But in the mean time for want of employment am suffering the severest pains myself and my family the greatest deprivations: such indeed that I would not state to you.The question has been long debated in my mind, whether it was better to encounter in silence the evils under which I labour, or be guilty of the indelicacy of further appealing to you. The troubling of you, was decided in my view by the torture I have particularly felt at having to take my children from School from inability to meet their expenditures.There are hundreds almost monthly getting employment here: and it is not to be disguised that these offices are bestowed in consequence of the efforts of Friends: generally, the most urgent, the most successful. In the days of  Mr. Madison’s administration, both in the navy & War Depts at pleasure I often procured for others, higher commissions than that I seek—restoration to the navy or surgeon in the army.With more pain than your benevolence would have me encounter: acting from a sense of duty to my family I proceed to beg that you would remove your aversion to interference with your successors. & give me a direct recommendation to the President or whom you please—conditioned on my not retaining the office one day if perfect satisfaction be not rendered by me. The service that you will bestow on me you can not fully estimate, without reference to the fact—that here every body depends on the Govt. and a little of its patronage or countenance, is a passport to far better emoluments & standing.may god grant all you wishThomas Ewell